                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION
 ESTATE OF STEPHEN PAUL
 BOOHER; GLADYS F. BOOHER,
 Administrator, AND GLADYS F.                           Federal Case No. 17-cv-119
 BOOHER, Individually,

                     Plaintiffs,                       DISCLOSURE STATEMENT
 vs.

 STUART R. GLEN,

                    Defendant.


       As required by LR 7.1, Plaintiff, Estate of Stephen Paul Booher; Gladys F. Booher,

Administrator, provides the following information to the court:

              (a) The following are the names of all associations, firms, partnership,
                  corporations, and other artificial entities that either are related to as a
                  parent, subsidiary, or otherwise or have a direct or indirect pecuniary
                  interest in the outcome in the case: None.

              (b) With respect to each entity named in response to (a), the following
                  describes its connection to or interest in the litigation, or both: N/A.

       Dated: August 31, 2020.

                                   WASKER, DORR, WIMMER & MARCOUILLER, P.C.

                                   /s/ Fred L. Dorr
                                   Fred L. Dorr              AT0002105
                                   4201 Westown Parkway, Suite 250
                                   West Des Moines, Iowa 50266-6720
                                   Phone: (515) 283-1801
                                   Fax: (515) 283-1802
                                   Email: fdorr@wdwm.net




                                         Page 1 of 2
                              TRIAL LAWYERS FOR JUSTICE

                              /s/ Nick C. Rowley
                              Nick C. Rowley                AT0009516
                              421 W. Water Street
                              Decorah, Iowa 52101
                              Phone: (888) 811-0844
                              Fax: (888) 801-3616
                              Email: nick@tl4j.com

                              GALLIGAN & REID, P.C.

                              /s/ Brian P. Galligan
                              Brian P. Galligan          AT0002632
                              300 Walnut Street, Suite 5
                              Des Moines, IA 50309
                              Phone: (515) 282-3333
                              Fax: (515) 282-0318
                              Email: bgalligan@galliganlaw.com
                              ATTORNEYS FOR PLAINTIFFS


Copy filed via CM/ECF.
                                                   CERTIFICATE OF SERVICE
Courtesy Copy via email to:
                                                   The undersigned hereby certifies that a true
                                                   copy of the foregoing instrument was
Guy R. Cook
                                                   served upon each of the attorneys of record
Clark I. Mitchell                                  for all parties to the above-entitled cause by
Benjamin T. Erickson                               CM/ECF and by email transmission at such
Grefe & Sidney, P.L.C.                             attorney’s email address as disclosed by the
500 E. Court Ave., Ste. 200                        pleadings of record herein on the 31st day of
Des Moines, IA 50309                               August 2020.
Emails: gcook@grefesidney.com                      By:      U.S. Mail       Facsimile
         cmitchell@grefesidney.com                          Hand Delivered Overnight
         berickson@grefesidney.com                        ☒ CM/ECF        ☒ Email
ATTORNEYS FOR DEFENDANT
                                                   Signature /s/ Lori K. Techau




                                     Page 2 of 2
